CHIEF JUSTICE




                                                S
 CAROLYN WRIGHT                                                                             LISA MATZ
JUSTICES                                                                                CLERK OF THE COURT
 DAVID L. BRIDGES                                                                          (214) 712-3450
 MOLLY FRANCIS                                                                       lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                           GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                             BUSINESS ADMINISTRATOR
                                                                                           (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                 gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                            600 COMMERCE STREET, SUITE 200                       FACSIMILE
 ADA BROWN                                   DALLAS, TEXAS 75202                           (214) 745-1083
 CRAIG STODDART                                 (214) 712-3400
                                                                                             INTERNET
 BILL WHITEHILL
                                                                                     HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                              April 7, 2016


     Shane Bebout
     Todd, Barron, Thomason, Hudman & Baxter, P.C.
     3800 E. 42nd Street, Suite 409
     Odessa, TX 79762

     Johnny Wayne Chambless, II
     Thompson, Coe, Cousins & Irons, L.L.P.
     701 Brazos Street, Suite 1500
     Austin, TX 78701-3293

     Re:      Shihab Diais and Odessa Dental Solutions, P.A. v. Land Rover Dallas, L.P. and Snell
              Motor Company Operators GP, LLC, General Partners # 05-15-00115-CV

     Dear Attorneys:

     Enclosed is a corrected page for the above-mentioned case. Please note the following typographical
     error, which has been corrected:

     Page 5, second paragraph, replace perseveration with preservation.

     Please replace page five of your previous copy with the enclosed.


     Sincerely,

     /s/ Lisa Matz

     Lisa Matz
     Clerk of the Court

     cc:      Trial court judge
              Trial court clerk